Citation Nr: 1112373	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU), prior to March 28, 2007.  

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU), as of March 28, 2007.  

3.  Entitlement to service connection for dementia.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.  

In May 2002, the RO denied service connection for a nervous condition.  The Board affirmed the denial in July 2003.  In September 2004, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2003 Board decision and remanded the matter.  In March 2005, the Board granted service connection for dysthymic disorder, major depressive disorder and anxiety disorder.  

In April 2005, the RO issued a rating decision effectuating the grant of service connection for dysthymic disorder, major depressive disorder and anxiety disorder.  It assigned a 70 percent evaluation effective April 4, 2000 and a noncompensable evaluation effective July 26, 2004.  A December 2005 rating decision increased the rating to 30 percent effective July 1, 2005.  In January 2006, the RO received a notice of disagreement with the rating assigned in April 2005.  This was accompanied by a January 2005 letter from a private psychologist, which concluded "His degree of impairment also prevents him from being employable."  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the psychologist's letter raised the TDIU claim.  

In a March 2007 rating decision, a Decision Review officer at the RO granted a 70 percent rating from July 26, 2004.  That effectively took the 70 percent rating back to the date of the claim in April 2000.  The Veteran's attorney submitted a timely notice of disagreement with that decision in August 2007 and specifically requested a TDIU rating from the date of claim.  A May 2008 decision continued a 70 percent rating for the service-connected psychiatric condition, variously diagnosed as dysthymic disorder, major depressive disorder, and anxiety disorder and denied TDIU.  The July 2008 notice of disagreement (NOD) specifically disagreed with the May 2008 decision to the extent that it denied TDIU.  A September 2009 rating decision again continued the 70 percent rating for the service-connected psychiatric disorder.  A NOD with that decision is not of record.  

In March 2010, it was proposed to find the Veteran incompetent for VA purposes.  A September 2010 rating decision found the Veteran was not competent to handle disbursement of funds.  The Department of Justice must be notified of this decision.  However, the Veteran has requested relief under the National Instant Criminal Background Check System (NICS) Improvement Amendments Act (NIAA) of 2007.  

The file does not show that the request for relief under NIAA has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  See Veterans Benefits Administration Fast Letter 10-51, November 22, 2010.  

The RO found the Veteran to be incompetent but denied TDIU, explaining that the Veteran was incompetent due to dementia, not due to the service-connected psychiatric condition, variously diagnosed as dysthymic disorder, major depressive disorder, and anxiety disorder.  The Veteran's attorney responded with a letter from a private psychologist asserting that the dementia was due to the Veteran's medicating himself with alcohol as a way of dealing with the service-connected psychiatric disability.  That raised an intertwined issue claiming service-connection for dementia.  The Court has determined that VA must consider all bases for a claim reasonably raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Thus, the intertwined claim for service connection for dementia must be remanded for RO consideration and adjudication.  The intertwined TDIU adjudication based on dementia must also be remanded.  However, the evidence of dementia actually appears relatively recently in the life of this claim.  Consequently, we are able to adjudicate the TDIU claim before memory loss and dementia come into the Veteran's disability picture on the January 2008 VA mental examination.  We have VA clinical notes printed on March 28, 2007 and they provide a sufficient picture to evaluate the servic-connected psychiatric disability prior to that time.  

The claims for service-connection for dementia and TDIU as of March 28, 2007 are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The only disability for which service connection is in effect is a psychiatric condition, variously diagnosed as dysthymic disorder, major depressive disorder, and anxiety disorder, rated as 70 percent disabling.  Service connection has not been established for any other disability, including dementia.  

2.  Prior to March 28, 2007, the service-connected disability was not of sufficient severity as to prevent the appellant from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

Prior to March 28, 2007, the appellant did not have service-connected disabilities which are sufficient to produce unemployability without regard to advancing age.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.10, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in December 2007 the RO provided the veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in May 2008.  The December 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim for TDIU prior to March 28, 2007 has been obtained.  The veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  VA clinical records as of March 28, 2007 were obtained.  The veteran has had a VA examination and a medical opinion has been obtained.  Social Security Administration (SSA) records are in evidence.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Whether the upper or lower extremities, the back or abdominal wall, the eyes or ears, or the cardiovascular, digestive, or other system, or psyche are affected, evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  This imposes upon the medical examiner the responsibility of furnishing, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of disability upon the person's ordinary activity.  In this connection, it will be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity.  38 C.F.R. § 4.10 (2010).  

(a) Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to  bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

In this case, it is conceded that the service-connected disability, rated at 70 percent meets the threshold criteria of Subsection 4.16(a).  

(b) It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service- connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16 (2010).  

Because the Veteran's service-connected disability meets the criteria of Subsection 4.16(a), we need not consider extraschedular evaluation under Subsection 4.16(b).  Both subsections require that the Veteran be unemployable due to his service-connected disabilities.  That is, he must be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  That is the question we will address below.  As required by the regulations, we have considered the service- connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

(a) Total disability ratings--(1) General.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  

(2) Schedule for rating disabilities.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of 38 C.F.R. § 4.16 are present or where, in pension cases, the requirements of 38 C.F.R. § 4.17 are met.  

(3) Ratings of total disability on history.  In the case of disabilities which have undergone some recent improvement, a rating of  total disability may be made, provided: (i) That the disability must in the past have been of sufficient severity to warrant a total disability rating; (ii) That it must have required extended, continuous, or intermittent hospitalization, or have produced total industrial incapacity for at least 1 year, or be subject to recurring, severe, frequent, or prolonged exacerbations; and (iii) That it must be the opinion of the rating agency that despite the recent improvement of the physical condition, the veteran will be unable to effect an adjustment into a substantially gainful occupation.  Due consideration will be given to the frequency and duration of totally incapacitating exacerbations since incurrence of the original disease or injury, and to periods of hospitalization for treatment in determining whether the average person could have reestablished himself or herself in a substantially gainful occupation.  

(b) Permanent total disability.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  

(c) Insurance ratings. A rating of permanent and total disability for insurance purposes will have no effect on ratings for compensation or pension.  38 C.F.R. § 3.340 (2010).  

Total-disability compensation ratings may be assigned under the provisions of Sec. 3.340.  However, if the total rating is based on a disability or combination of disabilities for which the Schedule for  Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2010).  

Discussion

The Board has reviewed all evidence of record.  The pertinent evidence will be set forth in detail.  In this regard, we see that there are extensive VA clinical records dealing with the Veteran's many non-service-connected physical problems.  As of March 2010, the Veteran's list of active problem included: hyperlipidemia, knee joint replacement status, spinal stenosis of the lumbar region, rotator cuff sprain or strain, gastroesophageal reflux disease, herpes, degenerative disc disease, allergies, colon polyp, aortic insufficiency, hypertension, bilateral rotator cuff syndrome, coronary artery disease, and osteoarthrosis of the knees, bilaterally.  Similarly, the SSA records show that agency found the Veteran to be disabled by non-service-connected physical problems with a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of disorders of the back, discogenic and degenerative.  The SSA records do not reflect any significant disability due to the service-connected psychiatric disorder.  

The Veteran's only service-connected disability is his service-connected psychiatric condition, variously diagnosed as dysthymic disorder, major depressive disorder, and anxiety disorder, rated as 70 percent disabling.  There are also mental health notes that address treatment and medication, without providing information as to the extent of the disability.  These will only be addressed where pertinent.  

The VA clinical notes were obtained through March 28, 2007.  This gives us a complete picture of the extent of the psychiatric disability up to that date.  However, it is possible that the dementia, manifested by memory loss, was manifested some time later in 2007.  The earliest record of memory complaints, currently in the claims file, is the report of the January 2008 VA mental examination.  Consequently, the Board will address the TDIU claim though March 28, 2007 and request further development beyond that date.  

Evidence in Support of the Claim

In July 2002, the Veteran testified during a hearing at the RO.  He said he had trouble reading and writing.  He gave a history of difficulty in school, difficulty with training in service, and difficulty with his work in service.  After service, he had some training but was not able to do the job.  He had problems with alcohol and anger and was fired after hitting his supervisor.  He also described a suicide attempt and his psychiatric treatment.  

In April 2003, M. N. M., M.D. expressed his opinion that the Veteran could have developed alcoholism and other problems due to his military experience.  The doctor cited a history of depression and alcohol abuse, without describing current symptomatology or expressing an opinion as to the extent of the disability or its impact on the Veteran's ability to work.  

A private licensed clinical psychologist, C. L. R., Ph.D., submitted a letter dated in March 2005.  She stated that she had reviewed the Veteran's VA claims file, including outpatient and inpatient psychiatric notes and treatment summaries, a psychological evaluation, the opinion of the Veteran's VA doctor, a transcript of the July 2002 RO hearing, and some grade school report cards.  She concluded that it was at least as likely as not that his current condition was related to his military service.  She expected that his experiences would cause anxiety, depression and low self esteem.  She went on to reassert that the Veteran's difficulties in service were a significant factor in his current distress.  However, this letter did not describe the current extent of the Veteran's psychiatric symptoms; nor did it express an opinion as to the impact of the psychiatric disability on the Veteran's ability to work.  

The next letter received from Dr. C. L. R. was dated in January 2005, but refers to a June 2005 report and was received in January 2006.  The psychologist again noted that she had reviewed the Veteran's claims file and spoke to him by telephone for 70 minutes in June 2005.  She expressed the opinion that the Veteran had always met the criteria for a 70 percent rating and that he was also unemployable.  She asserted that the Veteran had a chronic degree of impairment in several areas, including work, family relations, and mood, because of his depressive and PTSD symptoms.  She wrote that the Veteran's primary symptoms, as he described to her, were depressed mood, social withdrawal, loss of interest or pleasure in activities and recurrent suicidal ideation.  Specifically, he had been depressed for many years and he felt "like...life is a void."  He reported feeling numbness or low mood almost every day.  He reported frequent crying spells, which he found embarrassing and which added to his isolation.  He stated that depression contributed to the end of his marriage in 2000.  He recalled that he had withdrawn to his garage to avoid his wife, children, and grandchildren.  He added that he had run off all his friends.  He felt lonely.  He had also lost interest in formerly pleasurable activities, such as wood work, hunting, fishing, and farming.  He had stopped hunting because he was afraid he would use one of his guns to take his life.  He said the thought and want was there and he had to talk himself out of suicide the week before the interview.  Other symptoms were reported to be weight loss due to decreased appetite, psychomotor retardation, insomnia, and diminished ability to concentrate.  He reported a loss of 50 pounds over the past two years because he didn't want to eat.  He was tired all the time and did things more slowly.  A broken sleep pattern was described.  He stated that he had last worked in a factory, but could not handle it.  He also told of having trouble getting along with people since leaving the service.  She concluded that he operated in the range of GAF scores from 41 - 50, which corresponded to serious symptoms.  She expressed the opinion that the Veteran's chronic problems warranted a 70 percent rating and prevented him from being employable.  

[The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).]  

In October 2010, Dr. C. L. R. provided another letter.  She noted her previous review of the file and 2005 telephone interview with the Veteran.  She believed that he was unemployable in 2005 and given his deterioration since then, she felt her opinion was strengthened.  The Veteran's symptoms in 2005 were low mood, isolation, frequent crying spells, anhedonia, weight loss, insomnia, deceased concentration, and recurrent suicidal ideation.  She noted his GAF scores and three psychiatric hospitalizations between 1996 and 2003.  Since 2005, the Veteran was said to have three more psychiatric hospitalizations.  Outpatient psychiatric notes showed numerous medication changes and refractory depressive symptomatology.  She felt the January 2008 VA examination conclusions were inconsistent with the Veteran's history.  The Veteran's symptoms at the time included lethargic psychomotor activity, slow speech, blunted affect, depressed mood, difficulty with concentration, and periodic suicidal ideation.  Negative thinking, isolation, irritability, and depressed mood with lethargy were also noted.  The psychologist felt the Veteran's symptoms more closely corresponded to a major depressive episode than to dysthymia.  She disagreed that medication could help the Veteran's symptoms, because he had previously tried various medications with little improvement.  The psychologist concluded that the Veteran's depression had worsened since 2005 and he continued to experience suicidal ideation.  She discussed the Veteran's dementia.  She concluded that the Veteran had a long history of debilitating depression and that he was unemployable in 2005, and his condition had only worsened since then.  

Evidence Against the Claim

In a note dated in December 1993, J. R., M.D., wrote that the Veteran had a 12th grade education and did nothing but body work.  The doctor felt he would have permanent restrictions of no kneeling, no repetitive crouching, bending or stooping, and no climbing ladders.  He would have trouble using an accelerator or clutch.  It hurt him to drive a car.  The doctor understood that it would be difficult for the Veteran to do body work with his restrictions and he might not be able to go back to that line of work.  That is, the private physician expressed the opinion that the Veteran was disabled by his non-service-connected physical problems.  There was no indication that psychiatric symptoms contributed to the Veteran's disability picture or in any way interfered with his ability to do autobody repair.   

In January 1994, Dr. M. N. M., M.D. noted the Veteran had a sore back and knees after falling off a building in June 1993.  Since that time, he had not been back to work.  It was recommended that he stay off work, unless they had a job where he did not have to do anything to strain his injuries.  Again, we have a private physician expressing an opinion that the Veteran was disabled by his non-service-connected physical problems.  There was no indication that psychiatric symptoms contributed to the Veteran's disability picture.   

On private hospital admission, in October 1996, it was reported that the Veteran was currently on disability and had overdosed on several medications the previous night.  He denied any suicidal intent, but had been arguing with his wife.  He admitted that he had been depressed for a while.  He had been drinking approximately eight 12 once cans of beer daily for several years.  He admitted to anhedonia, anergia, social withdrawal and severe depression.  His affect was constricted.  His mood was sad, speech was clear, coherent and goal directed.  There was no evidence of delusions or hallucinations.  He was oriented to time, place, and person. Judgment and insight were poor.  Cognitive functions were preserved.  Diagnoses were major depressive disorder, severe, single episode; and, alcohol dependence.  He also had a personality disorder, not otherwise specified.  The GAF on admission was 25.  [A GAF from 21 to 30 indicates that behavior was considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.]  It was recommended that he be admitted for detoxification and treatment of depression.  After 3 days, the Veteran left against medical advice.  It was noted that he did not recover well because he decided to leave.  The GAF was 50.  [A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).]  It must be noted that these GAF scores reflect a single episode and do not show the extent of the psychiatric symptoms over time.  A temporary flare-up does not accurately reflect the extent of the disability.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

A primary care psychologist note, dated in July 1997 shows the Veteran was trying to remain active at work despite back pain.  Attempts at pain control were unsuccessful, so he used alcohol.  He denied any current suicidal ideation.  This note reflects the disabling impact of the non-service-connected physical problems and does not show that the service-connected psychiatric disability resulted in any significant impairment.  

In January 1999, J. O., M.D., reported on his examination of the Veteran for the SSA.  The Veteran's chief complaints were low back pain, high blood pressure, depression, heart problems, leg and arm problems.  He reported disc surgery in 1978 was exacerbated by falling off a house in 1993.  He described persistent pain in his back and other joints.  He had cardiac related chest pain.  He had been hospitalized for heart problems in 1997.  He had an overdose in 1999.  There was blood poisoning in 1995, right knee surgery in 1993, and high blood pressure in 1993.  The Veteran worked in autobody repair until 1993 and was currently on disability.  He put his pain at 10/10.  In addition to physical diagnoses, there was obvious depression.  The doctor expressed the opinion that the Veteran would have marked, severe difficulty lifting, handling, and carrying objects commensurate with his age and stature.  The doctor noted physical diagnoses including low back pain and degenerative osteoarthritis, particularly affecting the Veteran's knees and shoulders.  He did not indicate that the service-connected depression restricted the Veteran's activities.  

The Veteran had a VA psychiatric consult in February 2000.  He said he was bothered since his mistreatment in service when he was put in jail for 6 weeks.  He said he felt depressed for the past 6 or 7 years, with flashbacks and nightmares, afraid of people and anxious.  He had an overdose 3 years earlier.  He said he was really down in his mood about 3 times a year.  He also complained of sleeping problems, and low energy.  He worked in an autobody shop for many years but retired in 1993 due to back and leg pains.  He was on Social Security disability and had trouble making ends meet.  

On mental status examination, the Veteran was alert and cooperative.  He was oriented.  His mood was moderately anxious with a congruent affect.  There was no obvious psychomotor abnormality.  Speech was normal.  Thought processes were linear.  He denied suicidal or homicidal ideation, or visual or auditory hallucinations.   Judgment was considered to be fair.  The assessment was dysthymia, anxiety disorder NOS (not otherwise specified); rule out posttraumatic stress disorder, and alcohol abuse.  The GAF was 55.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

A March 2000 VA psychology note shows the Veteran was seen as a new referral.  He had not worked since 1993.  He had worked in a factory doing precision machining and later did auto repair work.  He felt his mental problems were catching up with him, as were his back and leg problems.  He reported problems with depression and anxiety.  The Veteran recounted difficulties in service.  He said he was first severely depressed in 1981.  There were subsequent suicide attempts and bouts of depression.  He was apparently more depressed 2 or 3 times a year according to his wife.  Physical aliments included esophageal reflux, borderline diabetes, a mild heart attack, hypertension, kidney stones, tinnitus, back problems, and two knee replacements.  He reported that he only completed the fourth grade.  

On mental status examination disturbed sleep was described by the Veteran.  He claimed to be depressed with suicidal ideation but with questionable intent.  He said his depression was worse lately.  He reported hearing people at night.  He had nightmares and talked in his sleep.  He tended to have feelings of hopelessness.  The diagnostic impression was dysthymic disorder, anxiety disorder NOS, and history of alcohol abuse.  The GAF was 52.  The psychologist noted that it was not possible to separate the effects of the current alcohol abuse in relation to the other diagnoses.   

A June 2000 VA Mental Hygiene Clinic psychology note shows the Veteran restated his complaints about his treatment in service.  He was unhappy about scheduling knee replacement surgery.  He had an active daily schedule, tending to farm chores, gardening, and fishing, but he could not walk due to joint discomfort.  

The report of the March 2001 VA mental examination shows the claims file was reviewed.  The Veteran had significant difficulty learning and did not go past the fourth grade.  He also reported difficulty with his military training.  After returning from service, he worked primarily as an automobile repairman.  He stated that he was considered to be an excellent mechanic and was generally able to get along with customers, co-workers, and supervisors.  He did cite one instance when he assaulted a supervisor who insulted him.  In the early 1980's, he began having problems with his back and knees.  He had his first severe depression in 1981.  In the early 1980, he was reportedly hospitalized 2 to 3 times for depression with suicidal ideation.  After 1984, he was only able to work sporadically, continuing to work in auto repair.  In 1993, he was physically unable to do the work and went on SSA disability.  He had not worked since 1993.  In 1996, he was hospitalized for an overdose.  He last had significant suicidal ideation in 1997.  Currently, for the last year and a half, he was being treated at the mental hygiene clinic for a diagnosis of dysthymia with history of alcohol abuse.  

On mental status examination, the Veteran had slight problems with attention and calculation, and doing serial sevens.  There was no impairment of thought processes or ability to communicate.  There was no evidence of delusions, hallucinations, or psychotic symptoms.  There was no inappropriate behavior.  There were no active suicidal or homicidal thoughts.  He sometimes had passive thoughts wondering if life was worth living.  He was able to maintain personal hygiene and other basic activities of daily living.  He was oriented in all spheres and did not evidence any significant memory problems.  There were no obsessive or ritualistic behaviors.  There was no evidence of significant panic attacks.  Depression was present with a chronic low mood, low self esteem, some sleep disturbance, and lack of energy and concentration.  There was no impairment of impulse control.  Sleep depended on pain.  He and his wife went to a fast food restaurant several times a week and he did not have problems with the personnel or patrons.  He lived on a small farm with 15 head of cattle but needed a neighbor's help to do the physical chores.  He had a small garden and enjoyed fishing.  He attended church regularly.  He was considered to be competent.  The diagnosis was dysthymia, chronic, moderately severe and history of alcohol abuse in partial remission.  The GAF was 60.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  60 would be the least disabling score in the moderate range, 61 indicating mild symptoms.  This report shows that at this time the Veteran had a moderate disability that would impair his functioning somewhat but would not prevent him from following the autobody work he had done for many years.  Most importantly, it shows the Veteran did not have the memory deficits that would later affect his competence.  

In February 2003, the Veteran testified before a Veterans Law Judge who has since left the Board.  He described his difficulty reading and writing.  He detailed problems in service.  He said that after service he lost jobs because of depression.  He treated himself by drinking.  It was not until 1983 that he sought medical treatment and was given medication for depression.  The depression led to him attempting suicide several times.  He was currently on medication for his back pain but would be taking medication for his depression when the back pain issue was resolved.  The testimony did not address the impact of the service-connected psychiatric disability on the Veteran's ability to work.  

In April 2003, a private physician, M. N. M., M.D., provided an opinion connecting the Veteran's current problems to those he experienced in service.  There was no opinion as to the extent of the psychiatric disorder or whether it prevented the Veteran from pursuing some form of substantially gainful employment.  

The record includes extensive VA clinical notes.  Notes dated in June and July 2004 reflect complaints of back and leg pain.  In late July 2004, the Veteran's pain was reported to be stable.  As to depression, his mood was okay and it was noted that he was not depressed any more.  Subsequent notes focus on the Veteran's orthopedic disabilities.  

A VA clinical note for December 2004 shows that the depression was stable, with no suicidal or homicidal ideation.  His primary symptomatology was orthopedic and he said he hurt all over.  There was no indication that the service-connected psychiatric problems prevented the Veteran from working.  

The Veteran had a VA mental disorders examination in July 2005.  The Veteran's records were reviewed.  His medical history included herpes, back pain, rotator cuff sprain, degenerative disc disease, allergies, colon polyp, dysthymic disorder, aortic insufficiency, lumbago, hypertension, rotator cuff syndrome, alcohol abuse, angina, coronary artery disease, fungal dermatitis, gastroesophageal reflux disease, and osteoarthritis of the knee.  The Veteran stated that he was last employed in autobody repair, 12 years ago, but discontinued the work due to his medical problems.  He required inpatient treatment for pneumonia in 2003.  From the Veteran's report, it appeared that his long term unemployment was as much due to physical limitations, for example bilateral knee problems, as psychologic factors such as depression.  The Veteran said that he generally felt moderately depressed, as well as feeling keyed up and felt as though he had knots in his stomach.  He felt fairly anxious when driving after dark.  

Mental status examination showed the Veteran's concentration appeared to be somewhat impaired.  He was unable to do simple arithmetic problems.  Proverb interpretation was essentially literal restatements, suggesting some reduction in the capacity for abstraction.  He acknowledged past suicidal thoughts.  He denied any intent and said he had to constantly resist suicidal thoughts.  He reported depressed mood and described disturbed sleep patterns.  Otherwise, findings were within normal limits.  He had good short term memory and long term memory.  He had good judgment.  He appeared to be able to maintain minimum personal hygiene and other basic activities of daily living.  He was well oriented.  Speech was within normal limits with regard to rate, flow, and content.  He denied panic attacks.  Overall his symptoms appeared to have only negligible negative impact on his daily activities.  The Veteran explained that he denied having problems in 2004 because he was afraid that he would be forced to accept inpatient treatment if he admitted to such problems.  The diagnosis was dysthymic disorder, chronic; and narcotic analgesic dependence.  

The GAF was 55.  The examiner explained that the GAF estimate of 55 represented moderate psychological symptoms and appeared to have remained unchanged since an identical GAF estimate was entered in his records in February 2000.  The examiner stated that, "It must be borne in mind that, by definition, the GAF is a GLOBAL assessment of function and may not be fractioned according to a patient's multiple diagnoses.  What can be stated, however, is that the primary determinants of this GAF estimate include his history of alcohol abuse and his ongoing symptoms of depression?"  

On the July 2005 examination, the Veteran displayed difficulty with arithmetic and a reduced capacity for abstraction consistent with his limited education.  The psychiatric symptoms were only moderate with concentration somewhat impaired, a past history of suicidal thoughts and reports of a depressed mood.  The Veteran also reported sleep disturbance but the cause of the disturbance was not discussed; the Veteran had previously stated that he had trouble sleeping due to back pain.  All in all, these very limited findings on the July 2005 examination would not prevent the Veteran from doing the autobody repair work he did for many years, or any similar work.  Thus, this examination shows that the Veteran's psychiatric disabilities did not totally disable him at this time.  

The Veteran had a VA psychiatry consult in October 2005.  He stated that he had depression for years, did not feel like doing anything, stayed home a lot and watched television.  He slept well and denied any symptoms of hypervigilance, intrusive thoughts, or exaggerated startle response.  On mental status examination, he was noted to be mild disheveled with a mildly anxious mood and appropriate affect.  These minimal findings would not prevent the Veteran from doing autobody work or similar jobs.  The other findings were within normal limits.  He was alert and in no acute distress.  Speech was clear and coherent with no overt signs of thought disorder or psychosis.  His demeanor was friendly.  He was oriented to person, place, day and date.  No unsafe or impulsive behavior was displayed.  He denied suicidal or homicidal thoughts.  He denied auditory or visual hallucinations.  Judgment and insight were fair.  Intelligence was probably average.  The consultant expressed the opinion that the Veteran was competent to handle his own funds.  

On a VA mental health medication review, in November 2005, the Veteran reported a longstanding depression.  He did not feel like doing anything, stayed home a lot and watched television.  He slept well and denied any symptoms of hypervigilance, intrusive thoughts, or exaggerated startle response.  On mental status examination, he was mildly confrontational with a mildly irritable mood and appropriate affect.  Here, again, these mild symptoms would not prevent the Veteran from doing the many types of jobs suitable to his education and experience.  The other findings were normal.  He was alert and in no acute distress.  He was oriented to person, place, day and date.  Speech was with normal limits.  Thought processes were linear and logical.  Thought content showed no thought disorder.  He denied auditory or visual hallucinations.  He denied suicidal or homicidal ideation.  No unsafe or impulsive behavior was displayed.  Intelligence appeared average.  Judgment and insight were fair.  

A mental health note, dated January 10, 2006, shows the Veteran felt that his medication caused urinary frequency.  He continued to feel depressed and suicidal at times.  Suicidal thoughts were discussed at length.  He also described significant weight loss, decreased concentration, increased sleeping, and decreased energy.  On mental status examination, he was irritated at times.  He had a mildly irritable mood with appropriate affect.  Here, again, we see mild symptoms that would not prevent the Veteran from working in a job consistent with his education and experience.  The majority of the findings were normal.  He was alert and in no acute distress.  He was cooperative.  Speech was within normal limits.  Thought processes were linear and logical.  Thought content showed no formal thought disorder.  He denied audio or visual hallucinations.  There was no suicidal ideation at the time of the interview.  There was no unsafe or impulsive behavior.  Intelligence was average.  Judgment and insight were fair.  

The Veteran was admitted to the VA medical center from January 18 to 23, 2006 with a persistent cough and depressed mood.  He was admitted after reporting suicidal ideation, but no current plan.  He stated that he started feeling more depressed about 4 years earlier, when his wife of 8 years asked him to leave their home.  Since then, he had been living alone and had become socially withdrawn, with a depressed mood that had gotten worse every year.  He had lost interest in activities he used to enjoy, such a keeping a garden, playing cards, fishing, and camping.  He did not have the energy or interest to take care of himself.  He did not want to cook for himself, did not have any appetite, and had lost weight.  He slept 16 hours a day and sometimes did not change out of his pajamas.  He became nervous in large crowds and would only go grocery shopping before dawn to avoid crowds.  He said his depression was so bad that it made his guts draw up inside and made him afraid he would have a stroke or a headache.  The diagnosis was depression.  The Veteran was admitted for crisis stabilization.  He was closely observed and evaluated.  He responded to medication and his mood improved.  He denied suicidal ideation and he was more interactive with staff and peers.  He requested discharge secondary to unit milieu and rules.  Since he was medically stable and mood improved with no suicidal ideation, he was discharge home to follow-up.  

The January 2006 VA hospitalization reflects a brief flare-up in the Veteran's depression.  It does not show such extensive symptoms of a chronic nature that the psychiatric disability would prevent the Veteran from engaging in employment consistent with his education and experience.  

The Veteran had a mini-mental state examination in early February 2006.  Responses to tests of orientation were correct.  On testing attention, there were some incorrect subtraction responses.  He was able to spell "World" backwards.  On testing delayed verbal recall, the Veteran could only recall one out of three items.  The Veteran gave correct responses to other tests of repetition, stage command, reading, writing, and copying.  He had a final score of 25 correct responses out of a possible 30.  

A VA mental health clinic note, dated later in February 2006, reflects complaints of feeling worse on medication.  On mental status evaluation, he was irritated at times, with a mildly irritable mood and appropriate affect.  Other findings were normal.  He was alert and in no acute distress.  He was cooperative.  Thought processes were linear and logical.  There was no formal thought disorder.  He denied audio and visual hallucinations as well as suicidal ideation.  There was no unsafe or impulsive behavior.  Intelligence was average.  Judgment and insight were fair.  

VA clinic notes for April 2006 show the Veteran continued to be depressed.  On mental status evaluation he stated that his mood was depressed and his affect was noted to be appropriate.  Other findings were normal.  He was alert, in no acute distress, cooperative, and pleasant.  Speech was within normal limits.  Thought processes were linear and logical.  Thought content showed no formal thought disorder.  He denied audio and visual hallucinations and suicidal ideation.  There was no unsafe or impulsive behavior.  Intelligence was average.  Judgment and insight were fair.  There were similar complaints and findings in May and June 2006.  

A VA mental health clinic psychiatry note, dated in August 2006, shows the Veteran reported continued depressed mood, decreased energy, and increased appetite.  He reported a chronic death wish with no intent or plan.  He recounted his abuse in service and said he had trouble dealing with things since then.  He reported stressful marriages, as well as stressful jobs and financial situations.  He continued to take medication for chronic pain.  On mental status examination, he was slightly irritable, with a depressed mood and restricted affect.  Other findings were normal.  He was alert and fully oriented.  He was cooperative.  Speech was fluent.  There was no abnormal activity.  He maintained good eye contact.  There were no audio or visual hallucinations.  He did report chronic death wishes, but there was no intent or plan.  His thought processes were goal directed.  Insight and judgment were fair.  The assessment was dysthymia and PTSD.  There were several physical diagnoses.  The GAF was 60.  

The GAF of 60 reflect a moderate impairment.  It does not reflect such an extensive impairment that it would prevent the Veteran from pursuing substantially gainful employment in autobody repair or other jobs for which he is qualified by his education and experience.  

The October 2006 VA psychiatry note shows the Veteran reported continuing depression with decreased energy, decreased motivation, anhedonia, and chronic death wishes.  On mental status examination, his mood was depressed with a restricted, but full range, affect.  The majority of findings were normal.  He was casually groomed and cooperative with no abnormal movements.  Speech was fluent if monotonous.  He maintained normal eye contact.  There were no audio or visual hallucinations.  There was no current suicidal ideation, intent or plan.  There was no homicidal ideation.  Thought processes were logical and goal directed.  Sensorium and cognition were intact.  Insight and judgment were fair.  

A December 2006 VA psychiatry note shows the Veteran found he was unable to tolerate medication.  He endorsed still feeling depressed.  He also reported chronic death wishes.  He was casually groomed and cooperative with no abnormal movements.  Speech was fluent, but monotonous.  He maintained normal eye contact.  His mood was depressed with a restricted affect; however, his affect was full range.  There were no audio or visual hallucinations.  There was no current suicidal or homicidal ideation, intent or plan.  Thought processes were logical and goal directed.  Sensorium and cognition were intact.  Insight and judgment were fair.  Diagnoses were dysthymia and PTSD.  The GAF was 62.  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Such mild symptomatology would not prevent the Veteran from doing autobody repair or similar work consistent with his education and experience.  There were similar complaints and findings in February 2007.  

The VA clinical notes follow the Veteran through March 28, 2007.  The notes for March 2007 reflect complaints of severe neck pain, without any psychiatric complaints or findings.  In November 2007, the Veteran's required surgical treatment of a herniated nucleus pulposus in the cervical spine, at C5-6.  The first memory complaints of record were noted on a January 2008 VA mental examination.  Subsequent memory complaints led to a diagnosis of dementia and a finding of incompetence.  

Conclusion

The Veteran's claim is supported by evidence from a private physician and a private psychologist who reviewed the records and talked to the Veteran by telephone.  However, these letters are based on a telephone interview and listening to the Veteran's complaints, without actual face to face examination of the Veteran.  Because the VA clinical records are both (1) numerous and (2) consistent over time, and because they are based on (3) face to face examination and (4) personal interaction with the Veteran, the Board finds that the VA clinical records outweigh the letters supporting his claim by a substantial margin.  

The extensive VA clinical records and examination reports show that, prior to March 28, 2007, the Veteran's psychiatric symptomatology was mild or at most moderate.  He repeatedly complained of depression with a depressed mood and exhibited a depressed affect.  The other, extensive findings were repeatedly normal.  These included adequate self care and grooming; adequate interaction being cooperative, with fluent speech and normal eye contact; adequate concentration to accomplish tasks, and having thought processes that were logical, linear and goal directed.  There were no abnormal thought processes, such as hallucinations or current suicidal or homicidal ideation.  Insight and judgment were fair.  Thus, the overall picture is of someone who has some problems with depression, but who is able to function in most circumstances, including work and particularly in the autobody repair work he did before his non-service-connected physical problems caused him to retire.  Consequently, the Board finds that the preponderance of evidence shows that, prior to March 28, 2007, the Veteran was capable of pursuing substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

TDIU prior to March 28, 2007 is denied.  


REMAND

Recently, dementia manifested by memory loss has become a significant factor and led to a finding of incompetency.  However, TDIU is based only on service-connected disabilities.  The RO denied the TDIU claim asserting that the Veteran's disabling dementia was not service-connected.  The Veteran's psychologist responded that the dementia was the result of the Veteran self-medicating with alcohol due to his service-connected psychiatric problems.  This raises a claim of secondary service-connection, which must be resolved it order to properly adjudicate the claim for TDIU from the time of the onset of dementia.  

The date of onset is not clear.  We have VA clinical notes through March 28, 2007.  These show that the Veteran had mild, or at most moderate, symptoms through February 2007, followed by painful symptoms from his non-service-connected neck and other physical problems in March 2007.  Neck surgery was required in November 2007.  There were complaints of memory loss on VA mental examination in January 2008; however, those complaints may have begun earlier in 2007.  The VA clinical notes beginning in March 29, 2007 should be obtained and considered.  The next group of VA clinical notes begins in February 2008, so we need the VA clinical notes from March 29, 2007 to February 26, 2008.  

The Veteran should also be afforded a VA examination to determine whether his dementia is related to his service-connected disability.  

Accordingly, the claims for service-connection for dementia and TDIU after March 28, 2007 are REMANDED for the following action:

1.  The Veteran's VA clinical records from March 29, 2007 to February 26, 2008 should be obtained and associated with the claims folder.  

2.  The Veteran should be accorded a VA psychologic examination to determine the nature and extent of his dementia.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies deemed necessary to respond to the following inquiries should be done.  The examiner should express an opinion on the following questions.  

a.  Is it at least as likely as not that the Veteran's dementia was the result of or proximately due to self medicating with alcohol because of his service-connected dysthymic disorder, major depressive disorder, and anxiety disorder?  Please explain.  

b.  Is it at least as likely as not that the Veteran's dementia was in any way the result of or proximately due to his service-connected dysthymic disorder, major depressive disorder, and anxiety disorder?  Please explain.  

c.  Is it at least as likely as not that, after March 28, 2007, the Veteran's service-connected dysthymic disorder, major depressive disorder and anxiety disorder prevent him from engaging in substantially gainful employment?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  Thereafter, the RO should adjudicate the claim for service-connection for dementia.  Then, the RO should readjudicate the TDIU claim in light of its decision on service-connection for dementia and any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


